Citation Nr: 9901473	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  94-35 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

1.  Entitlement to an increased disability rating for major 
depression, currently rated as 50 percent disabling.

2.  Entitlement to a total rating for compensation purposes, 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

K. J. Kunz, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1980 to 
February 1981, and from September 1986 to April 1988.

This appeal arises from rating decisions of the Jackson, 
Mississippi, Regional Office (RO), in which the RO denied a 
disability rating in excess of 50 percent for major 
depression, and denied a total rating for compensation 
purposes based on individual unemployability.  In September 
1998, the veteran appeared in Jackson, Mississippi, for a 
videoconference hearing before the undersigned, sitting in 
Washington, D.C.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran is demonstrably unable to obtain or retain 
employment as a result of her major depression.


CONCLUSION OF LAW

The criteria for a 100 percent disability rating for major 
depression are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.132, Diagnostic Code 9405 (1996); 38 C.F.R. 
§§ 4.2, 4.7, 4.10 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has a service-connected psychiatric disability, 
described as major depression.  She is seeking an evaluation 
higher than the current 50 percent rating for that 
disability.  She is also seeking a total disability rating 
based on individual unemployability.  She contends that her 
depression has worsened.  She asserts that her depression 
seriously impairs her ability to function in all aspects of 
life, and makes her unable to hold regular employment.

A person who submits a claim for veteran's benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Veterans Appeals (Court) has defined a well 
grounded claim as a plausible claim; one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  When a veteran has 
presented a well grounded claim within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991), the Department of Veterans 
Affairs (VA) has a duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. § 5107(a) (West 1991).

A claim for an increased rating for a disability is generally 
well grounded when an appellant indicates that the severity 
of the disability has increased.  See Proscelle v. Derwinski, 
2 Vet. App. 629, 631-32 (1992).  The veteran claims that her 
service-connected psychiatric disability has worsened.  The 
Board finds that her claim for an increased rating is a well 
grounded claim.  In addition, the Board satisfied that all 
facts relevant to the veteran's claim have been properly 
developed, so that VA has satisfied its statutory obligation 
to assist the veteran in the development of her claim.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (1998).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. § 4.2 (1998).  
An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. § 4.10 (1998).  Where there is a 
question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (1998).

The veteran appealed a January 1994 rating decision, in which 
the RO continued a 50 percent disability rating for major 
depression.  Pursuant to VAs Schedule for Rating 
Disabilities, 38 C.F.R. §§ 4.126, 4.130 (1993), the RO 
ascertained the severity of the veterans major depression by 
application of the criteria set forth in Diagnostic Code 
9405.  The Board notes that regulations governing the 
evaluation of mental disorders were amended as of November 7, 
1996.  See 61 Fed. Reg. 52,695-52,702 (October 8, 1996) (to 
be codified at 38 C.F.R. §§ 4.125-4.130).  The Court has held 
that when the applicable regulations are amended during the 
pendency of an appeal, the version of the regulations most 
favorable to the veteran should be applied to the claim.  See 
Karnas v. Derwinski, 1 Vet.App. 308, 313 (1991).  In the 
present case, the Board finds that the regulations in effect 
prior to November 7, 1996 (the former regulations) are more 
favorable to the veteran.  Therefore, the Board will apply 
the former regulations to her claim.

Under the former regulations, a 50 percent disability rating 
is warranted for major depression where the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired, and where, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  Where the ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment, a 70 percent 
evaluation is required.  A 100 percent evaluation is 
warranted where the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community; where there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or the 
veteran is demonstrably unable to obtain or retain 
employment.  Johnson v. Brown, 7 Vet.App. 95 (1994); 38 
C.F.R. § 4.132, Diagnostic Code 9405 (1996).  Satisfaction of 
any one of the criteria under Diagnostic Code 9405 warrants a 
grant of a total schedular rating.  Johnson, 7 Vet.App. 95, 
99 (1994).

Medical records in the claims file indicate that the veteran 
has been under ongoing psychiatric treatment since 1988.  She 
received psychiatric inpatient treatment at a private 
hospital in January and March 1988, and at VA Medical Centers 
(VAMCs) in January to March 1994, October to November 1996, 
and July to August 1997.  VA and private treatment and 
examination records indicated that the veterans psychiatric 
symptoms include depression, anxiety, intermittent suicidal 
ideation (with a suicide attempt in 1987), occasional 
homicidal thoughts, impaired concentration, impaired memory, 
panic attacks, and intermittent auditory, visual, and command 
hallucinations.  She has been on psychiatric medication on an 
ongoing basis, with numerous adjustments of types and 
amounts.

The evidence indicates that the severity of the veterans 
symptoms has fluctuated substantially over time.  Outpatient 
treatment notes reflected periods with greater and lesser 
severity of depressive symptoms, for example, periods of 
staying isolated at home, alternating with periods of 
socializing and working outside of the home.  Treatment notes 
indicated that her chronic depression is accompanied by 
intermittent periods of psychotic symptoms.  Global 
Assessment of Functioning (GAF) ratings assigned by 
psychiatrists who examined the veteran included 75 in October 
1996, 30 in July 1997, and 65 in August 1997.  Despite the 
evidence of variability in the veterans psychiatric 
condition, there has been no evidence of lasting improvement 
in a decade of treatment.

The Social Security Administration (SSA) granted disability 
benefits to the veteran, effective in May 1988.  The SSA 
adjudicator determined that the veteran was unable to work 
due to her recurrent major depression.  The veteran submitted 
statements from former employers attesting to her inability 
to function successfully in a work environment.  Evidence 
from the veteran and her employers indicated that between 
1988 and 1996 the veteran held five or six jobs, including 
clerical work, babysitting, and waitressing.  The jobs lasted 
from six weeks to eight months.  The veteran typically 
experienced crying spells and difficulty concentrating on the 
job, and left each job indicating that she could not handle 
the stress.  In 1997, the veteran participated in a VA work 
therapy program.  Program records indicated that she 
experienced panic attacks at work, and that she was removed 
from the program after four or five months due to a urine 
test that was positive for marijuana.

Inpatient and outpatient treatment notes over the years 
indicated that the veteran experiences difficulty caring for 
her two children.  She has reported that she easily becomes 
irritated at her children, and that she has had thoughts of 
killing her children.  Documentation in the claims file 
indicated that the veteran transferred custody of her 
children to her sister for several months in 1997.

In an August 1994 hearing at the RO, the veteran reported 
that she had thoughts of killing herself and her children.  
She reported that she had panic attacks two or three times 
per week, and that she spent several hours each day remaining 
in bed in a darkened room.  The veteran reported, and 
submitted court records that confirmed, that she faced court 
procedures because she had threatened a former boyfriend with 
a knife, and had slashed the tires of his car.  The veterans 
mother testified that the veterans depressed behavior had 
increased.

In 1996, a VA psychiatrist and a private physician wrote 
separately to indicate that the veteran was not competent to 
handle her own finances.  The VA psychiatrist explained that 
the veteran was not competent to manage her finances due to 
her mismanagement of her finances during periods of 
psychosis.  The VA psychiatrist noted that the veteran did 
not manifest psychotic symptoms at all times, but that such 
symptoms were likely to recur.  Documents from 1996 indicated 
that the veteran faced court charges for writing bad checks.  
In August 1998, a second VA psychiatrist wrote that the 
veteran was unable to manage her financial affairs, and that 
a fiduciary should be appointed.

On VA psychiatric examination in July 1997, the veteran 
reported that she heard voices all of the time, telling her 
to do things, and to hurt herself.  The veteran was only 
minimally responsive during the examination.  A friend and 
neighbor who accompanied her to the examination reported that 
the veteran needed help from him and from her mother to care 
for her children.  He reported that the veteran could not 
concentrate well enough to shop.  He stated that the veteran 
acted as though she were lost.

In a September 1998 teleconference hearing before the 
undersigned Member of the Board, the veteran reported that 
she spent her days at home, watching television.  She 
reported that she was too depressed to start any tasks.  She 
reported that she had left all of her past jobs because she 
could not handle the stress.  She indicated that she had not 
worked at a regular paid job since 1995 or 1996.  The 
veterans mother testified that she checked on the veteran 
every day to make sure that the veteran got out of bed and 
got dressed.  She reported that the veteran had angry 
episodes during which she threw things at her children.  The 
veterans mother reported that she helped look after the 
veterans children, and that she managed the veterans 
checkbook and finances.

The evidence in this case indicates that the veterans 
psychiatric disorder renders her unable to function reliably 
as a parent, as head of her own household, or as a worker.  
The Board notes that the voluminous treatment and examination 
records include diagnoses of schizoaffective disorder and 
various personality disorders in addition to the diagnosis of 
major depression.  A review of all of the medical records, 
however, leaves no question that the veteran is diagnosed 
with a psychiatric disorder.  Significantly, there is no 
evidence from any mental health professional that 
distinguishes between the effects of her psychiatric disorder 
and the effects of any personality disorder on her ability to 
maintain employment.  Therefore, based on all of the 
foregoing evidence, the Board finds that the veteran is 
demonstrably unable to obtain or retain employment, and that 
her inability to work may be attributed to her major 
depression.  As at least one of the criteria for a 
100 percent rating for major depression has been met, the 
Board grants a 100 percent rating disability.  Johnson, 
7 Vet.App. 95; 38 C.F.R. § 4.132, Diagnostic Code 9405 
(1996).  In light of this decision by the Board to grant a 
100 percent schedular evaluation for a service-connected 
disability, the veterans claim for a total disability rating 
based on individual unemployability is moot.  See 38 C.F.R. 
§ 4.16(a) (1998).


ORDER

A 100 percent disability rating for the veterans major 
depression is granted, subject to laws and regulations 
controlling the disbursement of monetary benefits.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
